On Motion for Rehearing.
PER CURIAM.
Appellant’s brief contains much language filled with bitterness and evidencing disrespect for and ill will toward the trial court and opposing counsel. We would have been well within our rights had we ordered appellant’s brief stricken from the files and required the case to be rebriefed. We hesitated to do this for two reasons: In the first place, the brief contains more than 130 pages of typewritten matter, in which appellant has discussed a very large number of assignments of error and propositions. We realize that it necessitated hours of great labor to prepare it. In the second place, we hesitated to call attention to such unpleasantness, feeling that it would but add “fat to the fire.” We are ready to confess that we failed in our duty by not striking the brief. We accomplished nothing by overlooking these unpleasant matters, which have no place in any brief. Instead of accomplishing anything worth while, we find that appellant’s motion for rehearing, which is likewise very lengthy, is filled with the same character of assertions, charges, and insinuations, all filled with disrespect for the trial court and opposing counsel, and even if not intended to do so, language bordering on contempt for the Court of Civil Appeals.
We decline to entertain any motion in which is incorporated such objectionable language. It is therefore the order of this court that appellant’s motion for rehearing be stricken from the files, and in order that appellant’s rights may be preserved, he is hereby given fifteen days within which to file, should he care to do so, a motion for rehearing purged of all bitterness and display of feeling toward the trial court, opposing counsel, and opposing litigant, and the Court of Civil Appeals.
On Motion for Rehearing and to Certify.
BROWN, Justice.
Feeling that appellant’s counsel had abused his privilege by using language, in his original motion for rehearing, which *952compelled us to strike the motion and give appellant leave to file a second motion purged of the language found by us to be distasteful and ill advised, we find that appellant’s counsel now comes before us with a motion, in the body of which he has omitted the language objected to, but, for some reason known to appellant’s counsel, we find that under the same cover and preceding his motion he has affixed three pages of “Remarks” and six pages of “Preliminary Statement.”
In the first place, we know of no necessity for such “Remarks” or “Preliminary Statement,” and of no rule of practice or procedure which provides for such matters. We are necessarily interested in the contents of the motion, and only in such.
In these “Remarks,” counsel takes pains to advise us that in striking the original motion for rehearing we “correctly construed the language used therein, in so far as it applied to the trial court and-, one of appellee’s counsel.”
He rather boasts of his use of the objectionable and uncalled for language, and having been compelled to eliminate same from his motion, shows a manifest desire to keep injected into this record all of the animus, ill will, and hatred to which he gave vent in his original motion. We are unable to appreciate this as a matter worthy of a lawyer’s boasting.
At the same time counsel in these “Remarks” advises us that his policy is that of being “plain-spoken and as free from hypocrisy as may be possible under the existing circumstances.” He advises that he frequently sits “with awe and wonder at the boldness of certain bretheren of the bar who are not afraid to offer sound admonition to erring tribunals”; and by his very language counsel appears to admire these “certain, bold bretheren,” and further advises that his restraint has been such that he is a candidate for “saint-hood” because he has not followed in the footsteps of the “bold,” heretofore.
In these “Remarks” counsel advises us that we “should not look for, nor reasonably expect any high-sounding compliments from his client for what the Court doubtless considers a meritorious opinion handed down in this case.” He is correct. We do not expect such in any case.
We desire to say to counsel that the “bold bretheren” of whom he speaks and whose boldness he evidently admires and desires to emulate may be appropriately classified as those who “verily have their reward.”
If counsel desires such a reward, it is his for the seeking.
Because of the objectionable and uncalled for language used in the first three pages of the manuscript designated as “Remarks,” and similar language used in the six srtcceeding pages designated as “Preliminary Statement,” the clerk of this court is ordered and directed to strike the said nine pages from appellant’s motion for a rehearing.
■ We further desire to say to counsel for appellant that any attempt upon his part, in the future, or that of any other attorney, to bring before us objectionable matter and uncalled-for language by attaching same to any brief or pleading will be dealt with as deserved, and the entire brief or pleading will be stricken summarily, without leave to file any substitute therefor. We are here indulging appellant — not his counsel.
These matters having been by us stricken because they have no place before any court and because they are distinctly offensive, there remains the motion for a rehearing, and to certify.
The motion for rehearing we overrule, without comment.
The motion to certify contains twenty questions which appellant desires certified to our Supreme Court. They cover every possible issue and phase of the pending suit, and, should we grant such motion, the certificate would be returned to us by our Supreme Court and its consideration refused.
The citation of authorities is not necessary to support such a statement of the law in'this state.
The motion to certify is therefore overruled.